DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Lines 18-19: The recitation “the first and second tapered surfaces are positioned at a distal end side of the lead screw relative to the rotor core” is indefinite. In particular, it is uncleared what “relative to the rotor core” is meant to impart structurally. As shown in Applicant’s Figs. 2-3, the tapered surface (712, 121) extends along the entire interface between the hollow shaft and the lead screw (see Fig. 2, showing the taper extends entirely between the distal upper side and the proximately lower side as the figure is oriented), which is also approximately the same axial extent of the rotor.
Claim 3 is rejected due to its dependency on a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP H09-57667-A) in view of Kaneko (JP 2016-154407-A).
Regarding Claim 1, Hiroshi discloses a lead screw device (referring to the Fig. 6 embodiment) comprising: 
A rotated shaft (38), and a motor (1) that rotates the rotated shaft (see Fig. 6; see also [0037] of the translation disclosing the rotated shaft and the motor are connected, and accordingly, rotation of the motor would cause rotation of the rotated shaft). 
Wherein the motor includes: a hollow shaft (5) (see Fig. 6, showing that the shaft is cylindrical in shape, and accordingly is hollow) fitted onto a part of an outer circumference of the rotated shaft (see Fig. 6); and a rotor core (4) fitted onto a part of the outer circumference of the hollow shaft (see Fig. 6).
An adjustment screw (40) is screwed to the proximal end of the lead screw (see Fig. 6, note the proximal end is considered the right side of the figure as it is oriented).
A head portion of the adjustment screw is in contact with the proximal end of the hollow shaft (see Fig. 6). 
A position of the lead screw relative to the hollow shaft in an axial direction of the lead screw is adjusted by an amount of screwing of the adjustment screw to the lead screw (see Fig. 6, showing an axial direction coupling of the hollow shaft and the lead screw, and that the adjustment screw couples the two components together, and that when the adjustment screw is tightened the position of the two components are adjusted axially based on how much the adjustment screw is rotated).
The Fig. 6 embodiment of Hiroshi describes element 38 as a rotating shaft, but does not explicitly state that this rotating shaft is or could be a lead screw as shown in the other embodiments. However, in the Fig. 3 embodiment Hiroshi teaches that the rotated shaft is a lead screw attached to the motor (see Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the rotating shaft disclosed in the Fig. 6 Embodiment of Hiroshi with a lead screw shafts as taught in the Fig. 3 Embodiment of Hiroshi to provide the actuator with additional utility through increased applications, such as by allowing for a conversion of rotary motion into linear motion, as compared to just rotary to rotary application.
Hiroshi does not disclose that the hollow shaft and the lead screw have tapered portions. However, Kaneko, which is directed to solving the same problem of connecting an output shaft to a rotor, teaches a rotating shaft (40) attached to a hollow shaft (37) having a rotor (30), using a screw and nut connection (42, 43), where an inner circumference of a distal end of the hollow shaft (see Fig. 1, showing the distal end as the right hand side) includes a first tapered surface (see Fig. 1, showing the surface is tapered from left to right).
An inner diameter of the first tapered surface gradually decreases from the distal end of the hollow shaft toward a proximal end of the hollow shaft (see Fig. 1, showing that from the left to the right the diameter decreases with the taper). 
The rotatable shaft includes a second tapered surface fitted to the first tapered surface (see Fig. 1, showing the two tapered surfaces in contact with one another).
An outer diameter of the second tapered surface gradually decreases from a distal end of the lead screw toward a proximal end of the lead screw (see Fig. 1, showing that the diameter decreases from the left to the right of the figure).
The first and second tapered surfaces are positioned at a distal end side of the lead screw relative to the rotor core (see Fig. 1, showing that the tapering extends along the entire contact surface between the hollow shaft and the rotating shaft, or lead screw).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the hollow shaft and the rotatable lead screw with matching tappers that narrows in the direction of insertion, to aid in the mounting of the lead screw to the hollow shaft, as well as to provide axial support of the lead screw on the hollow shaft.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lead screw device disclosed in Hiroshi with a tapered hollow shaft and lead screw that are in abutment with one another as taught in Kaneko to improve the ease of assembly of the lead screw device.

It necessarily follows in the resulting Combination that a distal end of the adjustment screw (see Hiroshi’s Fig. 6, showing the distal end of the adjustment screw as the bolt head that is located towards the right side as the figure is oriented) is spaced away from the first and second tapered surfaces toward the proximal end of the lead screw (see Hiroshi’s Fig. 6, noting that in the combination the tapered surfaces extend along the entire contact surface between the hollow shaft and the lead screw, and that the head of the adjustment screw extends beyond the end of the hollow shaft and the lead screw, accordingly the portion of the adjustment screw having the bolt head is spaced axially from the tapered surface).
Regarding Claim 3, the Combination further suggests the lead screw device according to claim 1, wherein the motor includes a bearing (Hiroshi element 6) fitted onto the outer circumference of the hollow shaft at the distal end of the hollow shaft (see Hiroshi Fig. 6, showing that the bearing is located near the distal end of the hollows shaft, with the distal end being the left side as the figure is oriented).
Where the first and second tapered surfaces are positioned radially inward from the bearing (see Hiroshi Fig. 6 and Kaneko Fig. 1, note that the tapered surfaces in Kaneko are the surfaces of the hollow shaft and the lead screw that cause an abutment with one another, and that in Hiroshi, these are the flat axially extending surfaces near the bearing; further, since the bearing is on an outer surface of the hollow shaft and the lead screw is located radially inward of the hollow shaft, this means that the interfacing tapered surfaces of the combination would also have to be radially inward from the bearing).

Response to Arguments
Applicant's arguments filed 08/10/02022 have been fully considered but they are not persuasive.
Page 4 Lines 15-20: Applicant argues that the new claim recitation that the first and second tapered surfaces are at a distal end side of the lead screw and the distal end of the adjustment screw is spaced away from the tapered surface toward the proximal end of the lead screw. This is not persuasive. As set forth above in the 35 U.S.C. 102 rejection of Claim 1, this claim limitation is met.
Page 6 Lines 7-9: Applicant argues that in the modification of Hiroshi in view of Kaneko, that the “bolt 40 would be circumferentially congruent with the alleged taper location and the bolt 40 would not be spaced away from the alleged taper location.” This is not persuasive. First the claims only requires that the adjustment screw or bolt has a distal end that is spaced from the tapered surfaces, meaning only a portion of the bolt has to be spaced. As shown in Hiroshi’s Fig. 6, the bolt head is entirely to the right of the rest of the lead screw device, and in particular the connection interface between the lead screw and the hollow shaft. Further, Applicant’s own disclosed invention (see Applicant’s Fig. 2) shows the exact same configuration, with the distal head of the adjustment screw extending beyond the rest of the lead screw device, and with the rest of the adjustment screw being present at the same axial location as the tapered surface.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658